HOUSTON OFFICE:
       ZABEL                                                                           1135 HEIGHTS BOULEVARD
                                                                                       HOUSTON, TEXAS 77008

       FREEMAN                                                                         PHONE: 713.802.9117

                                                                                       FACSIMILE: 713.802.9114



                                                                                       MIAMI OFFICE:
                                                                                       ONE SOUTHEAST THIRD AVENUE
                                                                                       SUITE 3000
                                                                                       MIAMI, FLORIDA 33131
                                                                                       PHONE: 786.871.0211

                                                                                       FACSIMILE: 305.351.8316


                                           September 30, 2015

Via Certified Mail
Mr. Christopher A. Prine
Clerk, Fourteenth Court of Appeals
301 Fannin Street, Room 245
Houston, Texas 77002

        Re:     Cause No. 01-15-00775-CV, Adriene Sibleyv. Seminole Pipeline Company, LLC, et al, in
                the First Court of Appeals in Houston, Texas

Dear Clerk:


        This letter is to verify we have returned the enclosed Electronic Clerk's Record for the above-
styled case.

         If you have any questions, please feel free to contact me at 713-802-9117.


                                                         Respectfully,

                                                         ZABEL FREEMAN




                                                                 Sarah Thorp/Legal Assistant

Enclosures
                                                  FIRST-CLASS MAIL
                                   neopostr
                                   09/30/2015   rf*^^^     Ar.n

9171 9690 0935 0105 8258 95
                                                   ZIP 77008
                                                 041L10248236




       1135 Heights Boulevard
       Houston, Texas 77008



 Christopher A. Prine
 Clerk, Fourteenth Court Appeals
 301 Fannin Street, Room 245
 Houston, Texas 77002